DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed “storage medium” is not statutory since the language does not limit the claim to non-transitory embodiments. The specification or claims must be amended to limit the storage medium to only non-transitory, and state the exclusion of transitory signals (See Official Gazette Notice 1351 OG 212, dated February 23, 2010).The examiner suggests amending the claim to state “A non-transitory storage medium …” to overcome the rejection under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 11-14, 17-21 and 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farajidana et al. (2018/0324778).
Regarding claim 13, Farajidana discloses a communications apparatus (see fig.4, element 105a,  fig.13, element 1305 and its description), comprising: one or more processors, and a storage medium configure to store program instructions (see fig.13, elements 1320, 1320, and its description); wherein, when executed by the one or more processors (see fig.13, element 1320, 1330, paragraphs [0191-0194] and its description), the program instructions cause the communications apparatus to perform: receiving capability information from a terminal device, wherein the capability information of the terminal device comprises information about a first processing capability supported by the terminal device, wherein the first processing capability corresponds to a first processing time of a data channel that is smaller than a second processing time of the data channel, the second processing time corresponding to a second processing capability supported by the terminal device (see abstract, fig.4, elements 115-a, 105-a, step 425, paragraph [0062], [0118-0119] and its description); and determining, based on the capability information of the terminal device, first processing capability configuration information of at least one carrier used for the terminal device (see abstract, fig.4, elements 115-a, 105-a, step 430, paragraph [0062], [0120] and its description).
Regarding claim 14, Farajidana further discloses sending indication information to the terminal device, wherein the indication information indicates the first processing capability configuration information of the at least one carrier (see abstract, fig.4, elements 115-a, 105-a, step 440, paragraphs [0062], [0120-0121] and its description).
Regarding claim 17, Farajidana further discloses the first processing capability configuration information of the at least one carrier comprises: configuring the first processing capability for the at least one carrier, or activating the first processing capability for the at least one carrier (see abstract, paragraphs [0039-0040]).
Regarding claim 18, Farajidana further discloses the data channel is an uplink data channel or a downlink data channel (see paragraphs [0062-0065]).
Regarding claims 1-2 and 5-6 recite limitations substantially similar to the claims 13-14 and 17-18. Therefore, these claims were rejected for similar reasons as stated above. 
Regarding claim 19, Farajidana discloses a communications apparatus (see fig.4, element 115-a, fig.9 and its description), comprising: one or more processors, and a storage medium configure to store program instructions (see fig.9, elements 920, 930, paragraphs [0164-0165] and its description); wherein, when executed by the one or more processors, the program instructions cause the communications apparatus to perform (see fig.9, elements 920, paragraphs [0164-0167] and its description): determining capability information of a terminal device, wherein the capability information of the terminal device comprises information about a first processing capability supported by the terminal device, wherein the first processing capability corresponds to a first processing time of a data channel that is smaller than a second processing time of the data channel, the second processing time corresponding to a second processing capability supported by the terminal device (see abstract, fig.4, element 115-a, step 420, figs 5-8, paragraphs [0053-0055], [0062], [0097-0099], [0134-0136]); and sending the capability information of the terminal device to a network device (see fig.4, elements 115-a, 105-a, step 425, paragraph [0062], [0119] and its description).
Regarding claim 20, Farajidana further discloses the program instructions, when executed by the one or more processors, cause the communications apparatus further to perform: receiving indication information from the network device, wherein the indication information indicates first processing capability configuration information of at least one carrier (see paragraphs [0014-0017], [0030], [0039-0040], [0120]).
Regarding claim 21, Farajidana further discloses the first processing capability configuration information of the at least one carrier indicates to: configure the first processing capability for the at least one carrier, or activate the first processing capability for the at least one carrier (see abstract, paragraphs [0039-0040]).
Regarding claim 23, Farajidana further discloses the information about the first processing capability supported by the terminal device comprises: a first maximum number of carriers for which the first processing capability can be configured for the terminal device, or a second maximum number of carriers for which the first processing capability can be activated for the terminal device (see paragraphs [0103-0104]).
Regarding claim 24, Farajidana further discloses the data channel is an uplink data channel or a downlink data channel (see paragraphs [0062-0065]).
Regarding claims 7-9 and 11-12 recite limitations substantially similar to the claims 19-21 and 23-24. Therefore, these claims were rejected for similar reasons as stated above. 
Allowable Subject Matter
Claims 3-4, 10, 15-16, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647